Title: From George Washington to William Pearce, 8 June 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce,
                  Philadelphia June 8th 1794.
               
               Your letters of the 4th instt accompanying the reports, came duly to hand; & by the Post of tomorrow I was in hopes I should have been able to inform you of the day I should leave this for Mount Vernon—but the case is otherwise—Congress are yet in Session, and although they talk of rising tomorrow, this may not be the case, and if it were other business will claim my attention for some days after the adjournment. You will continue therefore to write, & send the weekly reports to me as usual.
               If Lambs of any kind, have been sold from my flocks of Sheep, it has not only been done without my consent, but expressly
                  
                  contrary to my orders. And sure I am, the money for which they were sold never found its way into my pockets; nor is there credit for it in any accounts I have seen. So far has it been from my practice, or policy to sell off the forward ewe lambs, that, in order to prevent it, I would not suffer any lambs to be disposed of at all unless it was the very latter runts. My plan, while it was in my power to attend to these matters myself, was, to be sparing of the lambs even for my own table & never to kill the females; to keep the ewe lambs (especially the latter ones) from the Rams the first year—to seperate the Rams from the ewes at sharing time (to be returned at a proper season)—and, at sharing time also, to cull over, & remove to a pasture by themselves, all the sheep above a certain age, and all such as appeared to be upon the decline, that, after receiving the summers run, & such aid as could otherwise be afforded them, they might be disposed of to the Butchers; reserving enough for the use of the family. If lambs have been disposed of contrary to this plan, it has been done by the knavery of those who have availed themselves of the opportunities my absence has afforded them, to do it. It might be well therefore for you to enquire by whom lambs have been sold, and as you will see by the written agreements with my Overseers that they are not allowed to sell even a fowl, to charge them in explicit terms, not to depart from it.  The granting them this indulgence, was for their comfort on the farm; but they have no right to raise any thing thereon, of any sort, or kind whatsoever, for sale. If therefore, as the practice of this sort is contrary to agreement, they presume to sell one thing they may, and will be suspected of selling every thing they can do with impunity. This reminds me, of what has often been in my intention to write about, & that is Mr Stuarts selling Butter. He is, I well remember, allowed a certain part of the butter that is made on the farm, of course is entitled to the butter or the value of it; but to avoid suspicion, he had better, both on his own account & mine, after taking out what he uses in his own family (and which he ought to account for) send all that is made, besides, to the mansion house; and, as it will go from thence to market, let him be allowed for his proportion the price it sells at. Besides avoiding suspicion & evil reports, another good will be derived from this practice, & that is, that it will supercede the necessity of his wife’s—or any other person’s running to Alexandria to
                  
                  dispose of this article, or to enquire into the price of it. That Mr Stuarts conduct in this business has not escaped censure you will see by the enclosed; but as I never entertained an unfavorable opinion of him, and always a very bad one of Green, I never mentioned the report to the former although, when the latter gave the information, I told him to commit what he had to say to writing, charging him at the same time to say nothing that he could not prove, as he might bring himself into a scrape if he did.  I have no doubt of Mrs Stuarts having furnished Butter for McKnights Tavern, & if the quantity bears any proportion to what is asserted in the paper, that it has been fraudulently done. The account, I presume is exagerated, otherwise instead of being content with one fourth (which if my memory serves me, is the part allowed him) he must have taken three fourths of it, at least. But be the report true or false, it still shows the necessity of the measure I have advised, In the first case, to guard me against such impositions; and in the second, to secure his own character against suspicion & calumny.
               Mrs Fanny Washington writes that the Cellar of my House in Alexandria wants paving, & to be drained, as it is very damp.  Let the first be done at any rate, and the latter if it shall appear necessary, as I presume it is. You had better buy smooth, & well burnt bricks in Town than to carry them up. This job will afford another week for Davis and his attendants; when one man, in this City, would begin & finish it (the materials being on the spot) in half a day.
               A Mr Oneil from Chester County in this state, will be at Mount Vernon by the time, or soon after this letter will have reached you. He has a great opinion of a freestone quarry near my lime kiln, but a little up the Branch called Hell hole; & I have authorised him to open it at his own expence; but have told him that if you have a hand or two that could be spared, & he would allow the same for them by the day, or month, that he gives to others, I had no objection to your doing it.  I am to be at no expence or trouble with him, and he has assured me, that the hands he takes from hence with him, shall be sober, honest, & well behaved. If Tom Davis & Muclus could be spared from necessary work, they had best go; for numbers will add nothing to the dispatch of my work whilst it is under the immediate inspection & direction of Thos Green; who, it appears indispensably necessary to me,
                  
                  should be superceded the moment you can get a good workman in whom confidence can be placed to Overlook them; for the manner in which my Carpenters idle away their time, is beyond all forbearance. Twelve Carpenters in this City, would have built every house that is on my lot in Alexandria (from the foundation) in less time than mine were employed in the few repairs they received; but from the habits of idleness which they have contracted, and the bad examples of Green, nothing better I am sure is to be expected from them while they are under his management. I am Your friend &ca
               
                  Go: Washington
               
            